Hand-Delivered |

FILED
STATESVILLE, NC
Clerk’s Office 1
United States Courthouse DEC 18 2019
Statesville Division _—
200 West Broad Street, Room 304 U.S. District Court
Statesville, NC 28677 Western District of N.C.

December 17, 2019

RE: SUPPLEMENT TO PETITIONER’S EXHIBIT(S)
FILE NO.; — 3:18CV0092

Dear Madame Clerk:

I filed a Rule 59(e} motion for reconsideration, in the above-captioned matter, on October
16, 2019, with affidavit and accompanying exhibit #1. Said exhibit was amended on October 24,
2019, to include even-numbered pages that had been previously omitted. In the Honorable Judge
Frank D, Whitney’s October 1, 2019 Order, he informed this petitioner that the Court had been
unable to locate a copy of the relevant statute referenced throughout petitioner’s pleading(s)
which petitioner had also been unable to procure. Since then however, through nothing short of
divine intervention, petitioner has been blessed with a copy of said statutes, attest to their
authenticity—under penalty of perjury—and now respectfully ask that they be attached to his
verified motion as exhibit#2.

Sincerely yours,

/ f>>
Lf ad ah A i WOE ay | f
f i

ss,

P

Marshall L. Brown, Jr-~~

ENCLOSURE(S)

Case 5:18-cv-00092-MR Document 14 Filed 12/18/19 Page 1 of 2
CERTIFICATE OF SERVICE

The undersigned hereby certifies that the Petitioner’s Letter to Supplement and Exhibit
#2. were filed with the Clerk of Court on the [sth day of December, 2019, and was served by
depositing a copy thereof in a depository under the exclusive care and custody of the United
States Postal Service in a first-class postage-prepaid envelope properly addressed as follows:

Office of Attorney General

N.C. Dept. of Justice

9001 Mail Service Center

Raleigh, North Carolina 27699-9001

This the ge

 

\day of December, 2019.

By: P| tees de AL Li 4 ea bd h
Marshall L. Brown, Jr.” /
Opus# 0050673
Scotland Correctional Institution
22383 McGirts Bridge Road
Laurinburg, NC 28352
PETITIONER PRO SE

 

Case 5:18-cv-00092-MR Document 14 Filed 12/18/19 Page 2 of 2

 
